Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and among BRIDGELINE DIGITAL, INC., TRANSFORMATIONAL TECHNOLOGIES, INC. and JEREMY LADUQUE and STEPHEN BRIDGE August 1, 2013 AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (the “ Agreement ”) is made as of this 1 st day of August, 2013 by and among Bridgeline Digital, Inc., a Delaware corporation, with a principal place of business at 80 Blanchard Road, Burlington, Massachusetts 01803 (“ Bridgeline ”), Transformational Technologies, Inc. (the “ Seller ”), a California corporation, with a principal place of business at 1150 Laurel Lane, Suite 115, San Luis Obispo, California 93401, and Jeremy LaDuque and Stephen Bridge (each a “ Major Shareholder ” and collectively the “ Major Shareholders ”). Recitals WHEREAS , the Major Shareholders own, in the aggregate 89.5% of the issued and outstanding shares of the capital stock of Seller (the “ Major Shareholders Shares ”) and all other shareholders of Seller (the “Remaining Shareholders” and together with the Major Shareholders, the “Shareholders”) own, in the aggregate 10.5% of the issued and outstanding shares of the capital stock of Seller (the “ Remaining Shareholders Shares ” and together with the Major Shareholders Shares, the “ Shares ”); WHEREAS, the Boards of Directors of each of Bridgeline and Seller have, in accordance with the laws of the State of Delaware and the State of California respectively, approved the merger of Seller with and into Bridgeline, with Bridgeline being the surviving corporation; and WHEREAS, it is the intention of the parties that the merger shall qualify as a reorganization within the meaning of Section 368(a)(1)(A) of the Internal Revenue Code of 1986, as amended (the “ Code ”) and that this Agreement shall constitute a “plan of reorganization” for the purposes of Section 368 of the Code; WHEREAS, each of the parties to the Agreement desires to make certain representations, warranties, and agreements in connection with the transaction between the parties and to prescribe various conditions thereto. NOW, THEREFORE , in consideration of the mutual covenants and agreements herein contained, and for other good and valuable consideration, the receipt, adequacy and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I THE MERGER The Merger . Subject to and upon the terms and conditions of this Agreement, at the effective time of the merger of the Seller with and into Bridgeline, and pursuant to the Delaware General Corporation Law (“ DGCL ”) and the California General Corporation Law (“ CGCL ”), the Seller will be merged with and into Bridgeline (the “ Merger ”) and the separate existence of the Seller shall thereupon cease, in accordance with the applicable provisions of the DGCL and the CGCL. As a result of the Merger, Bridgeline will be the surviving corporation and shall survive as a going concern (sometimes referred to herein as the “ Surviving Company ” or “ Bridgeline ”). The Certificate of Incorporation and By-laws of the Surviving Company shall be those of Bridgeline as they are in existence immediately prior to the Merger. The separate corporate existence of Seller with all its rights, privileges, powers, assets, liabilities, operations, intellectual property, contract rights, employees, and franchises shall be extinguished in the Merger. The name of the Surviving Company shall be “Bridgeline, Inc.” On the Closing Date (as such term is defined below), the parties shall cause a Certificate of Merger, meeting the requirements of Section 252 of the DGCL (the “ Delaware Certificate of Merger ”) and Certificate of Merger meeting the requirements of Section 1108(d) of the CGCL (the “ California Certificate of Merger ” and together with the Delaware Certificate of Merger, the “ Merger Documents ”), to be promptly executed and filed with the Secretary of State of the State of Delaware and the Secretary of State of the State of California, respectively. The Merger shall become effective upon the close of business on the date that the filing of the Delaware Certificate of Merger with the Secretary of State of the State of Delaware has been completed or at such other time or date than may otherwise be indicated in the Delaware Certificate of Merger and California Certificate of Merger (the “ Effective Time ”). 2 1.2. Merger Consideration and Exchange Procedures . (a)By virtue of the Merger, automatically and without any action on the part of the holder thereof, the Shares outstanding immediately prior to the Effective Time (other than any shares held as treasury stock by the Seller, which shall be cancelled, retired and cease to exist, and for which no payment hereunder shall be made) shall become and be converted into (i) the right to receive $400,000 in immediately available funds (the “ Cash Consideration ”); (ii) the right to receive up to such number of shares of common stock of Bridgeline, $0.001 par value per share (the “ Bridgeline Common Stock ”) as is equal to the quotient obtained by dividing $604,000 by the Effective Price (as defined below) (the “ Bridgeline Stock ”); and (iii) the right to receive the Earn-Out Consideration (as defined below) (together with the Cash Consideration and the Bridgeline Stock, the “ Merger Consideration ”). The Cash Consideration shall be subject to adjustment as set forth in Section 1.2(b). The term “ Effective Price ” shall mean the greater of (i) the average closing price for Bridgeline Common Stock as reflected on the Nasdaq Capital Market exchange for the 60-day trading period ending on the trading day immediately preceding the date hereof and (ii) $1.00. (b)If the Seller Net Working Capital (as defined below) is less than $195,000 (the “ Target Amount ”), the Cash Consideration shall be decreased by the amount by which the Seller Net Working Capital is less than the Target Amount, dollar for dollar. If the Seller Net Working Capital exceeds the Target Amount, the Cash Consideration shall be increased by the amount by which the Seller Net Working Capital exceeds the Target Amount, dollar for dollar. “ Seller Net Working Capital ” shall mean, as of the Closing Date, the dollar value of the difference between (x) the sum of accounts receivable of Seller, notes receivable from customers of Seller, unbilled revenue of Seller and cash of Seller in an amount at least equal to $40,000 and (y) accounts payable and accrued expenses, excluding deferred revenue and corporate income tax liabilities (currently due and deferred) and excluding indebtedness of Seller as reflected on the Seller balance sheet of up to $197,000. The Seller Net Working Capital shall be determined in good faith by Seller within four (4) days prior to the Closing Date. Exhibit 1.2(b) sets forth the unaudited balance sheet of Seller as of the Closing Date. Within forty-five (45) days after the Closing Date, Bridgeline shall, at its expense, cause a financial statement to be prepared that calculates the Seller Net Working Capital as of the Closing Date. After reviewing Seller’s and Bridgeline’s respective calculations of the Seller Net Working Capital as of the Closing Date, the Major Shareholders and Bridgeline shall, in good faith, seek to agree upon the actual Seller Net Working Capital. Any adjustment to the Merger Consideration required by this section shall be made only after the actual Seller Net Working Capital is agreed to by the parties. (c)If the current net of Seller deferred revenue and deferred cost (the “ Net Deferred Revenue ”), each as calculated in accordance with GAAP is greater than $110,000 as of the Closing Date, the Cash Consideration shall be decreased by the amount by which the Seller Net Deferred Revenue is greater than $110,000, dollar for dollar. If the Seller Net Deferred Revenue is less than $70,000 as of the Closing Date, the Cash Consideration shall be increased by the amount by which the Seller Net Deferred Revenue is less than $70,000, dollar for dollar. The Seller Net Deferred Revenue shall be determined in good faith by Seller within four (4) days prior to the Closing Date. Exhibit 1.2(c) sets forth the calculation of Seller Net Deferred Revenue as of the Closing Date. Within forty-five (45) days after the Closing Date, Bridgeline shall, at its expense, cause a financial statement to be prepared that calculates the Seller Net Deferred Revenue as of the Closing Date. After reviewing Seller’s and Bridgeline’s respective calculations of the Seller Net Deferred Revenue as of the Closing Date, the Major Shareholders and Bridgeline shall, in good faith, seek to agree upon the actual Seller Net Deferred Revenue. Any adjustment to the Merger Consideration required by this section shall be made only after the actual Seller Net Deferred Revenue is agreed to by the parties. 3 (d)The Seller shall cause to be delivered to Bridgeline on the Closing Date the certificates representing all of the Shares of Seller issued and outstanding immediately prior to the Closing, as evidenced by the stock ledger and stock transfer records of the Seller (collectively, the “ Seller Certificates
